                                                Case 3:21-cv-00257-MMD-WGC Document 12 Filed 09/03/21 Page 1 of 3



                                   1          KARYN M. TAYLOR, ESQ., Bar # 6142
                                              LITTLER MENDELSON, P.C.
                                   2          200 S. Virginia Street, 8th Floor
                                              Reno, NV 89501-1944
                                   3          Telephone: 775.741.2185
                                              Fax No.:       775.204-9158
                                   4          Email:         kmtaylor@littler.com

                                   5          NEIL C. BAKER, ESQ., # 14476
                                              LITTLER MENDELSON, P.C.
                                   6          3960 Howard Hughes Parkway
                                              Suite 300
                                   7          Las Vegas, NV 89169-5937
                                              Telephone: 702.862.8800
                                   8          Fax No.:     702.862.8811
                                              Email:       nbaker@littler.com
                                   9
                                              Attorney for Defendants
                               10             CLUB DEMONSTRATION SERVICES, INC., and DAYMON
                                              WORLDWIDE INC.
                               11

                               12                                             UNITED STATES DISTRICT COURT

                               13                                                   DISTRICT OF NEVADA

                               14

                               15             VICKIE HALE,                                     Case No. 3:21-CV-00257-MMD-WGC
                               16                                Plaintiff,                    DEFENDANTS’ MOTION FOR
                                                                                               EXCEPTION FROM ATTENDANCE
                               17             vs.                                              REQUIREMENTS FOR EARLY
                                                                                               NEUTRAL EVALUATION SESSION
                               18             CLUB DEMONSTRATION SERVICES,
                                              INC., and DAYMON WORLDWIDE INC.
                                                                                               ENE Date: September 21, 2021
                               19
                                                                 Defendants.                   ENE TIME: 11:00 A.M.
                               20

                               21

                               22

                               23                    Defendants CLUB DEMONSTRATION SERVICES, INC., and DAYMON WORLDWIDE
                               24             INC. (collectively, “Defendants”), by and through the counsel of record, Littler Mendelson, P.C.,
                               25             hereby move for an exception to the Court’s requirement that insurance-carrier representatives be
                               26
                                              present for the entirety of the Early Neutral Evaluation (“ENE”) Session set for September 21, 2021.
                               27
                                              Defendants respectfully request that the insurance-carrier representative be permitted to appear at the
                               28
L IT TL E R ME N DE LS O
                       ONN , P .C .
           At t o r n e ys At L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 Su i t e 3 00
    L a s Ve ga s , N V 89 1 69 - 59 3 7
             7 0 2 . 866 2 . 88 0 0
                                                Case 3:21-cv-00257-MMD-WGC Document 12 Filed 09/03/21 Page 2 of 3



                                   1          ENE Session telephonically on an as-needed basis.

                                   2                 The Order Scheduling Virtual Early Neutral Evaluation (ECF No. 9) sets a video-conference

                                   3          ENE Session for 11:00 a.m. on September 21, 2021, and requires that all insurance-carrier

                                   4          representatives be present for the entirety of the session. Defendants request an exception to this

                                   5          requirement that would allow a representative of their insurance carrier to appear telephonically on
                                   6          an as-needed basis. Defendants make this request because the self-insured deductible on their

                                   7          insurance policy is $750,000.00, which is significantly higher than any potential recovery or any
                                   8          monetary sum that Defendants are reasonably likely to offer in settlement of the matter. Defendants’
                                   9          corporate representative has full authority to settle this matter for the full amount of the claim, up to

                               10             the retention amount. In the exceedingly unlikely event that Defendants do require authority to settle
                               11             the matter for a sum in excess of the retention amount, the insurance-carrier representative would be
                               12             available by telephone and would have authority to settle the matter for the full amount of the claim.

                               13                    For these reasons, Defendants respectfully request an Order allowing the insurance-carrier
                               14             representative to appear at the ENE Session telephonically on an as-needed basis.
                               15              Dated: September 2, 2021.
                               16                                                            Respectfully submitted,
                               17

                               18                                                            /s/ Neil C. Baker
                                                                                             KARYN M. TAYLOR, ESQ.
                               19                                                            NEIL C. BAKER, ESQ.
                                                                                             LITTLER MENDELSON, P.C.
                               20
                                                                                             Attorneys for Defendants
                               21                                                            CLUB DEMONSTRATION SERVICES, INC.,
                                                                                             and DAYMON WORLDWIDE INC.
                               22

                               23
                                                                                                IT IS SO ORDERED.
                               24
                                                                                                Dated: September 3, 2021
                               25
                               26
                                                                                                _______________________________________
                               27                                                               UNITED STATES MAGISTRATE JUDGE
                               28
L IT TL E R ME N DE LS O
                       ONN , P .C .
           At t o r n e ys At L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                                                                                                2
                 Su i t e 3 00
    L a s Ve ga s , N V 89 1 69 - 59 3 7
             7 0 2 . 866 2 . 88 0 0
                                                Case 3:21-cv-00257-MMD-WGC Document 12 Filed 09/03/21 Page 3 of 3



                                   1                                                 PROOF OF SERVICE

                                   2                   I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                                   3          within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                                   4          89169. On September 2, 2021, I served the within document(s):

                                   5            DEFENDANTS’ MOTION FOR EXCEPTION FROM ATTENDANCE REQUIREMENTS
                                                             FOR EARLY NEUTRAL EVALUATION SESSION
                                   6
                                   7             :     By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-1, the above-referenced document
                                                       was electronically filed and served upon the parties listed below through the Court’s Case
                                   8                   Management and Electronic Case Filing (CM/ECF) system:
                                   9           James P. Kemp, Esq.
                               10              KEMP & KEMP, ATTORNEYS AT LAW
                                               7435 W. Azure Drive, Suite 110
                               11              Las Vegas, NV 89130
                                               jp@kemp-attorneys.com
                               12
                                               Attorney for Plaintiff
                               13

                               14                      I declare under penalty of perjury that the foregoing is true and correct. Executed on
                               15             September 2, 2021, at Las Vegas, Nevada.
                               16
                               17                                                                          /s/ Ann Koorndyk
                                                                                                           Ann Koorndyk
                               18
                                              4815-5857-4841.1 / 097919-1069
                               19

                               20

                               21

                               22

                               23

                               24

                               25
                               26
                               27

                               28
L IT TL E R ME N DE LS O
                       ONN , P .C .
           At t o r n e ys At L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                                                                                                3
                 Su i t e 3 00
    L a s Ve ga s , N V 89 1 69 - 59 3 7
             7 0 2 . 866 2 . 88 0 0
